          Case 1:21-cv-00699-JGK Document 14
                                          13 Filed 04/13/21
                                                   04/12/21 Page 1 of 2

                     COMMODITY FUTURES TRADING COMMISSION
                              140 Broadway, 19th Floor
                             New York, New York 10005
                             Telephone: (646) 746-9700
                              Facsimile: (646) 746-9940



   Division of
  Enforcement

                                              April 12, 2021

LETTER MOTION                              The April 22, 2021 conference is canceled.
BY ECF AND ELECTRONIC MAIL                 The plaintiff should present an Order to Show
Hon. John G. Koeltl                        Cause for a Default Judgment by April 23,
United States District Judge               2021.
United States District Court
Southern District of New York              SO ORDERED.
500 Pearl Street, Courtroom 14A
New York, NY 10007-1312                    New York, New York             /s/ John G. Koeltl
koeltlnysdchambers@nysd.uscourts.gov       April 13, 2021                 John G. Koeltl, U.S.D.J.

       Re:     Commodity Futures Trading Commission v. Jeremy Spence,
               Civil Action 1:21-cv-0699(JGK)

Dear Judge Koeltl:

       I am a Senior Trial Attorney in the Division of Enforcement (the “Division”) of the
Commodity Futures Trading Commission (the “Commission”) and represent Plaintiff in the
captioned matter. I write respectfully pursuant to Sections I.E, I.F, and II.C of this Court’s
Individual Rules of Practice in Civil Cases (“Individual Rules”) and Local Rules 5.2(b) and 7.1,
to request an adjournment or cancellation of the initial pretrial conference currently set for April
22, 2021, at 12:30 p.m. (“Pretrial Conference”), given Defendant’s failure to serve an answer,
otherwise move, or appear in this matter.

Request to Adjourn or Cancel April 22 Conference

        The Commission respectfully seeks either an adjournment or cancellation of the April 22
Pretrial Conference because Defendant failed to serve an Answer pursuant to Fed. R. Civ. P.
12(a) or otherwise move with respect to the complaint, and his default has been entered. ECF
No. 12. The Commission expects to seek an Order to Show Cause for a default judgment and to
file supporting papers (“Default Judgment”), pursuant to Section VII.A.2 and VII.A.3 of the
Court’s Individual Rules. The Commission has not previously requested an adjournment.

Defendant’s Default

        On January 28, 2021, a process server effected service on Defendant personally in
Bristol, Rhode Island, including service of a copy of the Summons and Complaint, the Court’s
         Case 1:21-cv-00699-JGK Document 14
                                         13 Filed 04/13/21
                                                  04/12/21 Page 2 of 2

April 12, 2021
Page 2

Individual Rules and Addendum, the Electronic Case Filing Rules and Instructions with
Addendum, and the Addendum to Electronic Case Filing Rules and Instructions dated April 1,
2020 – Temporary Acceptance of Pro Se Filings by Email. See ECF No. 7. Pursuant to Fed. R.
Civ. P. 12, Defendant was required to file an answer within 21 days of service of the Summons
and Complaint, i.e., by February 18, 2021. Defendant’s deadline to answer was not stayed, as
Defendant has not filed any motion to dismiss or any other motion with respect to the Complaint.
No counsel has appeared for Defendant in this matter, nor has Defendant appeared pro se.
Plaintiff understands that Defendant has been charged in a separate criminal proceeding, United
States v. Jeremy Spence, 21-CR-0116 (S.D.N.Y.) (LAK), arising from certain of the same facts
as this matter, and is represented by a Federal Defender in that matter.

       Accordingly, Plaintiff respectfully requests that the Pretrial Conference be adjourned or
cancelled, as Plaintiff expects to move for a Default Judgment in the coming weeks.

                                             Respectfully submitted,


                                             s/Gates S. Hurand


cc:    Jeremy Spence (by mail to address at which service was previously effected)
